            Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 1 of 39



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________
                                                  |
STEPHEN E. BARNES, as a shareholder,              |
director, and officer of and on behalf of         |
CELLINO & BARNES, P.C., and                       |           VERIFIED COMPLAINT
                                                  |
                                       Plaintiff, |
                                                  |           Civ. Action No.:
-v-                                               |             19       729
                                                              _____-cv-_______-_____
                                                  |
CELLINO & CELLINO, LLP and                        |
DOES 1 through 4, inclusive,                      |           JURY TRIAL DEMANDED
                                                  |
                                       Defendant. |
__________________________________________|

       Plaintiff Stephen E. Barnes (“Mr. Barnes”), as a shareholder, director, and officer of, and

on behalf of, Cellino & Barnes, P.C. (“C&B” or “Cellino & Barnes” or “Plaintiff”), by and through

his attorneys, Duke Holzman Photiadis & Gresens LLP, as and for the following Verified

Complaint against Defendant Cellino & Cellino, LLP (“C&C” or “Cellino & Cellino” or

“Defendant”) and DOES 1 through 4, inclusive (the “DOE Defendants”) (collectively

“Defendants”), hereby alleges as follows:


                                       INTRODUCTION

       1.       Mr. Barnes, derivatively on behalf of C&B, initiates the instant action to protect

Cellino & Barnes from the illicit infringement, unfair competition, and misappropriation of

goodwill caused by the formation of a new, competing personal injury law firm and its confusingly

similar name: Cellino & Cellino.

       2.       C&B therefore brings this action pursuant to the trademark and unfair competition

laws of the United States and the State of New York. C&B seeks all remedies available to it,

including, without limitation, an injunction and damages against C&C for (a) its infringement of
            Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 2 of 39



C&B’s Federal and New York State trademark rights and (b) C&C’s violation of the related unfair

competition laws.

       3.       C&B is the owner the following trademarks registered with the United States Patent

and Trademark Office (“USPTO”) (the “C&B Marks” or “Marks”) 1, along with the associated

good will, which were attained through great effort and expense to the firm and its shareholders:

                Mark                 USPTO Number            Date Issued        Defined Term

     DON’T WAIT, CALL 8!                4,312,953            April 2, 2013       “Call 8 Mark”
     DON’T WAIT, TEXT 8!                4,480,663         February 14, 2014      “Text 8 Mark”
     CELLINO & BARNES                   4,963,627           May 24, 2016         “Logo Mark”
     CELLINO AND BARNES                 4,963,628           May 24, 2016         “Name Mark”
     888-8888                           5,489,199           June 12, 2018         “888 Mark”
     (800)888-8888                      5,483,446            June 5, 2018         “800 Mark”

       4.       Plaintiff also cultivated and used common law marks, including, but not limited to:

(a) billboards featuring the names and likenesses of Messrs. Barnes and Cellino; (b) a website with

a distinctive look and feel; (c) marketing materials in print, audio, and electronic form; and (d) an

extensive open-air advertising campaign involving billboards and other publicly posted materials

(collectively the “Common Law Marks”).

       5.       Upon information and belief, Cellino & Cellino was recently formed by Anna

Marie, Annmarie, and Jeanna Cellino, the spouse and children of Ross Cellino, a 50% shareholder

and named attorney of Plaintiff. 2



1
         Annexed hereto as Exhibits 1 through 6, respectively, are copies of the registration extracts
for all of the trademarks owned by Cellino & Barnes and registered with the USPTO—the Call 8
Mark, Text 8 Mark, Logo Mark, Name Mark, 888 Mark, and 800 Mark.
2
        Annexed hereto as Exhibit 7 & 8, respectively, are news articles relating to the formation
of Cellino & Cellino.
                                                -2-
            Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 3 of 39



       6.       Cellino & Cellino has no right in or to, and lacks permission to use, Cellino &

Barnes’ intellectual property, including, without limitation, the C&B Marks, the Common Law

Marks, or any name or mark that is confusingly similar thereto.

       7.       Nonetheless, by forming, operating, and advertising itself as a personal injury law

firm, 3 C&C is unlawfully attempting to misappropriate, infringe, trade off the good will, and

capitalize off C&B’s reputation, brand, goodwill, trademarks, and unparalleled success.

       8.       C&B is one of the most successful and profitable personal injury law firms in the

history of the United States. Since 1992, Stephen Barnes and Ross Cellino built C&B into a

national, multi-million-dollar personal injury law firm that has experienced meteoric growth across

every metric of its business and experienced unparalleled success for both itself and its clients.

C&B invested over $150 million in marketing and advertising to create its “Cellino & Barnes”

brand, which is recognized across the country. The Cellino & Barnes “jingle” and “888-8888”

telephone numbers are etched in the minds of the public, especially Western New York natives.

From television ads to radio broadcasts to billboards, Cellino & Barnes has become a household

name in Western New York, throughout New York State, and across many parts of the Country.

       9.       C&B reached such levels of success and profitability that the firm’s shareholders

received over $65,000,000.00 EACH since 2012 and are projected to make an 8-figure income for

the remainder of their careers.

       10.      It is because of the prosperity of C&B that C&C—self-proclaimed to be a personal

injury law firm—has undoubtedly chosen to market itself with such a confusingly similar name,

instead of trying to create a brand of its own.



3
       Annexed hereto as Exhibit 9 is an e-mail from the Bar Association of Erie County, titled
“Career Opportunities from the Bar Association of Erie County,” dated April 26, 2019,
demonstrating that C&C is seeking to hire a personal injury attorney to join its firm.
                                                  -3-
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 4 of 39



       11.     Indeed, upon information and belief—through the close familial relationship

between the members of C&C and one of C&B’s shareholders, Ross Cellino—Cellino & Cellino

is privy to, utilizing, and misappropriating inside information directly from Mr. Cellino.

       12.     Upon information and belief, Mr. Cellino has been involved in and/or facilitated

the creating, operating, and marketing the competing C&C firm, as well as in choosing the

confusingly similar Cellino & Cellino name.

       13.     Even if Mr. Cellino were not involved, C&C is nonetheless liable to C&B for

willfully, intentionally, and unlawfully infringing upon C&B’s intellectual property and common

law rights by adopting a confusingly similar name, in the same specialized area of law, and

knowing the strength and fame of the Cellino & Barnes brand.

       14.     However, Mr. Cellino’s ill motives and involvement are relevant in demonstrating

C&C’s intent to capitalize off C&B’s good will and reputation.

       15.     For example, in May 2017, Mr. Cellino commenced a special proceeding pursuant

to BCL § 1104 for the dissolution of C&B, captioned Cellino v. Cellino & Barnes, P.C., et al., Erie

County Index No.: 806178/2017 (the “Dissolution Proceeding”).

       16.     The Dissolution Proceeding is still pending, but to date, Mr. Cellino has been

unable to attain his desired dissolution.

       17.     Throughout the Dissolution Proceeding, Mr. Barnes and C&B argued that

Mr. Cellino lacks a bona fide basis to apply for dissolution, but rather applied to dissolve C&B

merely as a conduit to create a “legacy” firm for his family and siphon off the goodwill of C&B.

       18.     Indeed, Mr. Cellino demonstrated insistent and unyielding focus throughout the

Dissolution Proceeding, not on what is in the best interest of Cellino & Barnes—as his fiduciary

duties demand—but rather, on opening a new firm known as “Cellino & Cellino”.



                                               -4-
          Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 5 of 39



        19.     However, Mr. Cellino was and is prohibited from opening a new and competing

law firm by: an existing New York State Supreme Court Order issued in the Dissolution

Proceeding, his fiduciary duties, his duty of loyalty to C&B, and common law. 4

        20.     Notwithstanding, upon information and belief, Mr. Cellino opened, assisted in the

opening, and/or otherwise facilitated the formation and opening of the competing Cellino &

Cellino law firm.

        21.     On April 24, 2019, according to New York State records, Cellino & Cellino was

formed and registered with the New York Secretary of State by Mr. Cellino’s wife and one or more

of his attorney children. 5

        22.     Despite Mr. Cellino’s position that he “has nothing to do” with Cellino & Cellino,

the facts and admissions established throughout the Dissolution Proceeding, as set forth below,

demonstrate Mr. Cellino is intimately and integrally involved with this new Cellino & Cellino

firm.

        23.     For instance, on May 5, 2017—less than a week before Mr. Cellino filed the

Dissolution Proceeding—the domain name www.CellinoandCellino.com was registered by an

unknown party. 6 That same domain name, upon information and belief, was updated on April 10,

2019—a mere two (2) weeks before the formation of C&C. (See Ex. 13).



4
       Annexed hereto as Exhibit 10 is a copy of Justice Deborah A. Chimes, J.S.C.’s Status Quo
Order, entered in the Dissolution Proceeding on May 15, 2017.
5
       Annexed hereto as Exhibit 11 is a copy of the information available for Cellino & Cellino
on the New York Department of State website.

       Annexed hereto as Exhibit 12 is a copy of the certificate of registration for Cellino &
Cellino, LLP.
6
        Annexed hereto as Exhibit 13 is a copy of the domain name filing demonstrating the date
of registration and update for www.CellinoandCellino.com.
                                               -5-
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 6 of 39



       24.     Upon information and belief, the creation of C&C was not a bona fide attempt to

create a legitimate independent law firm; rather, this new law firm is Mr. Cellino’s attempt to

circumvent court Orders and his fiduciary duties to C&B, force a dissolution he otherwise has been

unable to obtain, join his new, long-sought after Cellino & Cellino legacy firm, and in doing so

unlawfully usurp the goodwill and reputation of C&B.

       25.     Notwithstanding Mr. Cellino’s involvement, the creation of C&C, in and of itself,

independently infringes upon C&B’s trademark.

       26.     Plaintiff does not dispute that the attorney members of C&C have the right to

practice law and can compete with C&B. However, C&C does not have the right to infringe upon

C&B’s intellectual property or otherwise unlawfully trade off and usurp the reputation and good

will established by C&B through great cost and effort.

       27.     Upon information and belief, C&C can name its law firm in a way that is not

confusingly similar to and does not infringe upon the C&B brand, trademarks, or otherwise attempt

to capitalize off C&B’s reputation and success.

       28.     Upon information and belief, there exist multiple alternative firm names that (a) are

permissible under the New York Professional Rules of Conduct, (b) permit the principals of C&C

to utilize their names in a non-confusing manner, and (c) do not infringe on C&B’s intellectual

property rights or otherwise unfairly compete with C&B.

       29.     To the contrary, rather than creating a brand of its own, upon information and belief,

C&C chose its confusingly similar name—just as someone reserved the domain name

www.CellinoandCellino.com—for the express purpose of capitalizing off the reputation and good

will of the C&B brand. C&C is also using the confusingly similar phone number 888-2020—a

combination of the C&B trademarked 888 numbers and its former number 854-2020.



                                               -6-
          Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 7 of 39



        30.     Since 2001, Messrs. Cellino and Barnes have spent more than $150 million

promoting and advertising the brand “Cellino & Barnes”—$60 million of which has been spent in

the last five (5) years alone.

        31.     Now, Cellino & Cellino is trying to profit off that investment and the goodwill of

the Cellino & Barnes firm, brand, and the enormous amount of brand development and advertising

investments C&B and its shareholders made.

        32.     The Cellino family is not permitted to open a law firm (a) by infringing upon C&B’s

trademark, good will, and great advertising expense and success and/or (b) with or accepting the

assistance and involvement of Ross Cellino in breach of his duty of loyalty to C&B.


                                          THE PARTIES

        33.     Plaintiff Stephen E. Barnes, Esq. is, and at all pertinent times alleged herein was, a

natural person residing in the State of New York, County of Erie.

        34.     Plaintiff Cellino & Barnes, P.C. is, and at all pertinent times alleged herein was, a

Professional Law Corporation duly formed and operating under the laws of the State of New York

and domiciled with an office for the purpose of conducting business in the State of New York,

County of Erie.

        35.     Upon information and belief, Cellino & Cellino, LLP is, and at all pertinent times

alleged herein was, a Limited Liability Partnership formed and operating under the laws of the

State of New York and domiciled with its principal place of business in the State of New York,

County of Erie.

        36.     Plaintiff lacks full and complete knowledge of the true names and capacities of the

parties sued herein as DOES 1 through 4, inclusive, and therefore, brings this action against them

under such fictitious names. When the true names and capacities of these DOE Defendants are


                                                -7-
            Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 8 of 39



ascertained by Plaintiffs, Plaintiffs will seek leave to amend this Complaint to allege such true

names and capacities of the DOE Defendants.


                                   NATURE OF THE ACTION

           37.   This action is for monetary and injunctive relief—including, without limitation, a

temporary restraining order (“TRO”), preliminary injunction, and permanent injunction—arising

from C&C’s infringement of C&B’s trademarks and other claims of unfair competition and false

designation of origin, under both Federal and New York State law, including under: (1) Section

32 of the LANHAM ACT, 15 U.S.C. § 1114, for trademark infringement; (2) Section 43(a) of the

LANHAM ACT, 15 U.S.C. § 1125(a), for unfair competition; (3) Section 43(c) of the LANHAM ACT,

15 U.S.C. § 1125(c), for dilution; (4) Section 43(d) of the LANHAM ACT, 15 U.S.C. § 1125(d), for

cybersquatting; (5) N.Y. GEN. BUS. LAW § 360 for trademark infringement; (6) N.Y. GEN. BUS.

LAW § 349 unfair business practices; (7) N.Y. GEN. BUS. LAW § 360-L for unfair competition and

dilution; (8) N.Y. GEN. BUS. LAW § 133 for use of a name with intent to deceive; and (9) common

law trademark infringement, unfair competition, dilution and injury to business reputation. The

foregoing arises from Defendant’s unauthorized use of C&B’s registered trademarks, including,

without limitation, U.S. Registration No. 4,963,628 (CELLINO AND BARNES) and U.S.

Registration No. 4,963,627 (CELLINO & BARNES).

           38.   Specifically, C&C is infringing on the C&B Marks through its use of certain

purported “marks” including, without limitation, “Cellino & Cellino” and “Cellino and Cellino”

in   its     trade   as   well   as,   upon   information   and    belief,   the   domain   names

www.CellinoandCellino.com, www.cellinolaw.com, and/or similarly confusing domain names

(collectively the “Infringing Marks”).




                                                -8-
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 9 of 39



       39.     Plaintiff also cultivated its Common Law Marks, including, but not limited to:

(a) billboards featuring the names and likenesses of Messrs. Barnes and Cellino; (b) a website with

a distinctive look and feel; (c) marketing materials in print, audio, and electronic form; and (d) an

extensive open-air advertising campaign involving billboards and other publicly posted materials.

       40.     To    the   extent   C&C     is   not   the   registrant   of   the   domain     name

www.CellinoandCellino.com and/or www.cellinolaw.com, the DOE Defendants have taken

actions that infringe upon the C&B Marks, including the reservation and/or registration of

www.CellinoandCellino.com and/or www.cellinolaw.com. Upon information and belief, the DOE

Defendants are acting in concert with, at the direction of, and/or for the sole benefit of C&C.

       41.     By this Complaint, Plaintiff seeks to enjoin Defendants, preliminarily and

permanently, from utilizing any Infringing Marks, including the name Cellino & Cellino, or any

other form in close proximity thereto which is likely to interfere with or cause confusion with

Plaintiff’s service marks and/or trademarks—including the C&B Marks.

       42.     Plaintiffs seek injunctive and monetary relief.


                                 JURISDICTION AND VENUE

       43.     This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28 U.S.C.

§§ 1331, 1332(a), and 1338(a) & (b), and pursuant to the principles of pendant and supplemental

jurisdiction under 28 U.S.C. § 1367.

       44.     Personal jurisdiction exists over Defendant because, upon information and belief,

Defendant conducts business in the State of New York and in this District, has caused and

continues to cause damage to Plaintiff in this District, or other otherwise avails itself of the

privileges and protections of the laws of the State of New York, such that this Court’s assertion of

jurisdiction over Defendant does not offend traditional notions of fair play and due process.


                                                 -9-
           Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 10 of 39



        45.      Personal jurisdiction exists over the DOE Defendants because, upon information

and belief, the DOE Defendants’ actions are in direct furtherance of Defendant’s conducting of

business in the State of New York and in this District, the DOE Defendants themselves conduct

business in the State of New York and in this District, or other otherwise avail themselves of the

privileges and protections of the laws of the State of New York, such that this Court’s assertion of

jurisdiction over the DOE Defendants does not offend traditional notions of fair play and due

process.

        46.      Venue is proper in this District under 28 U.S.C. § 1391(b) because (a) Defendant

conducts business in this district, (b) upon information and belief, a substantial part of the events

or omissions giving rise to the claims occurred in this District, and (c) Defendant caused damage

to Plaintiff in this District.

        47.      This derivative action is properly maintained pursuant to BCL § 626.


                                              FACTS

I.      History of Cellino & Barnes

        48.      In 1992, Stephen Barnes joined Cellino, Bernstein & Dwyer, LLP—the predecessor

of C&B—and shortly thereafter became a named partner. Mr. Barnes has been a named partner/co-

owner of C&B ever since.

        49.      Messrs. Cellino and Barnes worked for over twenty (20) years to build the C&B

firm, reputation, and brand. While the firm had various names, in 1994, it changed its name to

Cellino & Barnes LLP. In 1998, Messrs. Cellino and Barnes chose to change the organizational




                                               - 10 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 11 of 39



structure of C&B from a partnership to a professional corporation—i.e., from Cellino & Barnes,

LLP to Cellino & Barnes, P.C. 7 (See Ex. 14).

       50.     Messrs. Cellino and Barnes decided to change the professional status of the firm to

a professional corporation principally because they sought to take advantage of the limited liability

and tax status afforded by the corporate structure as opposed to a partnership. Since incorporating

in 1998, C&B has at all times remained a Professional Corporation.

       51.     When C&B initially incorporated, Messrs. Cellino and Barnes made the strategic

decision to focus on handling personal injury matters. As such, C&B currently handles virtually

all personal injury matters, including, without limitation, automobile accidents, premises liability,

medical malpractice, products liability, mass tort liability, and asbestos litigation.

       52.     Since the formation of the firm, the only time C&B’s name did not include the name

“Cellino”—and indeed the only time “Cellino” was not the first-listed name—was during a brief

respite from 2005 to 2007.

       53.     In 2005, C&B changed its name to The Barnes Firm, P.C. because Mr. Cellino was

suspended from the practice of law for six (6) months by the New York Supreme Court, Appellate

Division, Fourth Department. The name change was extended to over nineteen (19) months while

Mr. Cellino applied for and obtained reinstatement to the bar.

       54.     During Mr. Cellino’s suspension, he was required to divest himself of his shares in

C&B, which precipitated the changing of the firm’s name.




7
      Annexed hereto as Exhibit 14 are copies of C&B’s corporate organizational and structural
documents, including, without limitation, those regarding its incorporation in 1998.
                                                - 11 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 12 of 39



       55.     Once Mr. Cellino was readmitted to the practice of law in 2007, Mr. Barnes

welcomed him back to the firm and reinstated his shareholder status. At Mr. Cellino’s request, Mr.

Barnes agreed to change the firm name back to Cellino & Barnes, P.C.

       56.     While Messrs. Cellino and Barnes focused on building the C&B firm, reputation,

and brand before 2005—with great success—the true meteoric and unprecedented growth and

success of the firm occurred after the firm changed its name back to Cellino & Barnes in 2007.

The time period after 2007 is also when Messrs. Cellino and Barnes invested the bulk of the over

$150 million into the advertising and marketing strategies for C&B.

       57.     As it turns out, no one could have predicted the level of success and notoriety the

firm and its C&B brand would attain as a result of its marketing strategies.

       58.     At the time of incorporation in 1998, C&B had one (1) office in Buffalo, New York,

and three (3) attorneys, including Messrs. Cellino and Barnes. The firm began advertising its

services and, slowly, added additional lawyers and employees to the firm.

       59.     In 2000, C&B opened an office in Rochester, New York, with only one (1) attorney.

The Rochester office has grown to include nine (9) attorneys.

       60.     In 2002, C&B built a satellite office on Grider Street in Buffalo across from Erie

County Medical Center (“ECMC”), the area’s largest trauma hospital. The Grider office was

expanded in 2015 at a cost of approximately $1 million, and currently has two (2) attorneys and

five (5) employees in working there.

       61.     In 2008, Messrs. Cellino and Barnes began focusing on creating a “downstate

presence” for C&B. In that year, C&B opened an office on Long Island in Melville, New York.

       62.     In 2009 and 2010, C&B opened offices in Garden City, New York, and Midtown

Manhattan, New York, respectively. C&B’s goal was to provide legal services to clients in Nassau



                                              - 12 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 13 of 39



County and all five (5) boroughs of New York City. Today C&B has thirty-three (33) attorneys in

the downstate offices, including nine (9) attorneys in Garden City, eight (8) attorneys in Melville,

and fifteen (15) attorneys in Manhattan.

        63.     Unquestionably, C&B has become one of the largest, if not the largest, and most

successful personal injury firms in the country.

        64.     On the whole, C&B currently has over fifty (50) attorneys and about two-hundred

thirty (230) employees throughout its offices. Many of its employees have worked at C&B for

more than a decade, some for as long as twenty (20) years.

        65.     C&B handled more than 50,000 cases in its history, and has over 9,000 current

clients. In fact, on average, it receives over 36,000 calls from perspective clients each year.

        66.     C&B is currently operating at a high level, extremely profitable and lucrative, and

currently more successful than it has ever been.

        67.     In the last ten (10) years, the firm achieved settlements of more than $1.5 BILLION

and generated profits of more than $165 million. Through the end of May 2019, C&B achieved

settlements of more than $85 million, and is on track for a $202 million year by years-end.

        68.     Over the last five (5) years, C&B’s settlements have increased by approximately

54% and profits have increased by over 100%.

        69.     In terms of the profits Messrs. Cellino and Barnes received as shareholders as a

result of C&B’s success, the following figures reflect the distributions paid to each of them over

the past five (5) years:

                               2014    -      $8 million
                               2015    -      $10 million
                               2016    -      $10.75 million
                               2017    -      $12 million
                               2018    -      $15.5 million



                                                - 13 -
          Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 14 of 39



         70.     Beyond settlements and profits, as discussed in full below, the creation of the C&B

brand is unmistakable and its importance to the firm and its past and continued success cannot be

overstated.

         71.     Cellino & Cellino has now been formed and is improperly attempting to trade off

the C&B Marks and Cellino & Barnes brand.


II.      Cellino & Cellino’s Infringement on the Cellino & Barnes Brand

         A.      Cellino & Barnes has a valid, registered trademark and is entitled to
                 protection for the same.

         72.     Cellino & Barnes is the owner of a valid and enforceable United States Trademark

for “Cellino & Barnes” and “Cellino and Barnes” both of which have been in continuous use since

at least 2007. (Exs. 3 & 4).

         73.     Moreover, C&B invested substantially in expanding the scope, reach, and strength

of that brand.

         74.     The name Cellino & Barnes, the firm’s jingle, and the principal telephone numbers

used by the firm (888-8888 and 800-888-8888) are so widely and intimately known by Western

New Yorkers that, upon information and belief, the Court could take judicial notice.

         75.     One cannot watch television in Western New York without seeing numerous

advertisements regarding the Firm.

         76.     The C&B jingle is widely known: “Cellino & Barnes, injury attorneys. Call 888-

8888.”

         77.     The C&B brand is so well known throughout Western New York, and indeed across

the country, that after Mr. Cellino filed for dissolution the following occurred:




                                                - 14 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 15 of 39



              a.     The Buffalo News was peppered with articles pertaining to C&B—
                     which continues to occur—including one pertinent article asking
                     “who gets the jingle?” 8 (Exs. 14-25);

              b.     The long-standing hit television show Saturday Night Live did a skit
                     called “Shark Tank – Legal Edition” featuring a parody of C&B and
                     its jingle 9 (Exs. 26 & 27);

              c.     There was a long-standing “Cellino & Barnes Celebrity Jingle
                     Challenge”, wherein celebrities across the country would perform
                     their own rendition of the C&B jingle 10;

              d.     There was a play created, and subsequently performed in New York
                     City, Buffalo, and Los Angeles titled “Cellino v. Barnes”—based on
                     the Dissolution Proceedings 11 (Exs. 28, 29, & 30);

              e.     Celebrity Chrissy Teigen tweeted her intent to “reunite” Cellino and
                     Barnes 12 (Ex. 31); and

              f.     The Dissolution Proceeding was discussed on national comedy late-
                     night shows, such as Late Night with Stephen Colbert. 13




8
       Annexed hereto as Exhibits 15 through 26 are copies of various news articles regarding
Cellino & Barnes since Mr. Cellino filed the Dissolution Proceeding in May 2017.
9
        A version of the Saturday Night Live (“SNL”) skit can be seen at:
“https://www.youtube.com/watch?v=hpmjtZWVN0A”. Moreover, annexed hereto as Exhibit 27
& 28 are Buffalo News Articles regarding the SNL skit, including one wherein Mr. Barnes was
interviewed regarding the skit.
10
        Certain videos of the Celebrity Jingle              Challenge    can    be    seen   at:
“https://www.youtube.com/watch?v=-qHwRwX6UzE”.

11
       Annexed hereto as Exhibits 29, 30, & 31 are copies of the respective play bills for the
Cellino v. Barnes play in New York City, Buffalo, and Los Angeles.
12
       Annexed hereto as Exhibit 32 is a news article regarding Ms. Teigen’s tweet to reunite
Messrs. Cellino and Barnes.
13
       Certain videos of the Late Night Show with Stephen Colbert, parodying Cellino and
Barnes, can be seen at the following sites: “https://www.youtube.com/watch?v=mznXMp1_61w”
and “https://www.youtube.com/watch?v=dJJCmz0vGDI”.


                                            - 15 -
            Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 16 of 39



           78.   Likewise, the trademarked firm name itself has been branded through the use of

scores of millions in advertising dollars.

           79.   The brand Cellino & Barnes is inherently distinctive, has acquired secondary

meaning, is a famous mark, and is associated with and to personal injury law in Western New

York, at least, if not throughout New York, in New York City, and/or across the Country. Indeed,

there may not be a better example of a law firm in history that is known on such a widespread

level.

           80.   Cellino & Cellino is infringing on the C&B Marks. Upon information and belief,

C&C opened, began operating, and began advertising on June 1, 2019. The Cellino & Cellino

advertisements infringe upon the C&B Marks and unfairly compete with Cellino & Barnes.

           81.   The recent formation, operation, and advertisement of a competing Cellino &

Cellino personal injury law firm will cause confusion in the marketplace. Upon information and

belief, the intent of Cellino & Cellino is to create that confusion and capitalize off the monumental

success of C&B and its brand.


           B.    The likelihood of confusion in the minds of consumers.

                 1.     Strength of the Cellino & Barnes mark

           82.   The Cellino & Barnes mark is strong.

           83.   In addition to being distinctive, the Mark has further acquired distinctiveness and

secondary meaning garnered as a result of significant and substantial advertising and marketing

efforts.

           84.   Over the course of more than twenty (20) years, C&B invested well over $150

million to create and build the “Cellino & Barnes” brand, which, as discussed above, has become




                                                - 16 -
          Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 17 of 39



famous, is now a recognized and household name in Western New York, and is well-established

across New York State and throughout the United States.


               2.      Similarity of the Marks

       85.     Plaintiff’s marks include “Cellino & Barnes” and “Cellino and Barnes.”

       86.     Defendant’s name is “Cellino & Cellino.”

       87.     Both law firms are plaintiffs’ personal injury law firms.

       88.     The two marks are similar both literally and in commercial expression.

       89.     Given the ubiquitous recognition of the Cellino & Barnes brand, and the fact that

the Cellino & Cellino law firm is only newly minted (it did not exist until about a month ago), the

consuming public will likely associate the source of the Cellino & Cellino firm to be Cellino &

Barnes.

       90.     The similarity between Cellino & Barnes and Cellino & Cellino is obvious: C&C

is attempting to capitalize off the C&B brand by using the “Cellino” name instead of creating its

own distinguished brand.

       91.     Mr. Cellino explained his intent to capitalize on using the “Cellino” name and its

status as the “first name” in C&B when pitching “Cellino & Cellino” to existing C&B attorneys.

See infra ¶¶ 119-23.

       92.     Jeanna Cellino, Esq.—one of the attorneys at C&C—was interviewed by The

Buffalo News regarding the formation of C&C and is quoted as saying: “I’m sure the public will

be very excited to see more Cellino faces[.]” (Ex. 7).

       93.     Given the time, effort and expense invested by C&B, including its efforts to brand

the “Cellino” portion of the “Cellino & Barnes” name, and its association with the reputation and




                                                 - 17 -
           Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 18 of 39



good will of the Cellino & Barnes personal injury law firm, it is readily apparent the reason why

Defendant’s chose to name its personal injury law firm “Cellino & Cellino.”

          94.   The similarity between C&C and C&B becomes even clearer when looking at a

primary method prospective clients will use to obtain the contact information for each respective

firm: Google.

          95.   C&B spent considerable capital in expanding C&B’s accessibility on Google,

including, but not limited to, obtaining greater searchability as a result of C&B creating a “national

brand.”

          96.   This national brand classification by Google’s algorithms gives each of C&B’s

individual office locations a distinct advantage in authority with both search engine optimization

(“SEO”) rankings and pay-per-click (“PPC”) performance. In short, all of C&B’s locations benefit

nationwide and locally due to the culmination of mentions and performed searches across the

country. This means easier and more economical access to the C&B brand by potential clients.

          97.   This process helps ensure online search results when potential clients search certain

legal terms and/or the names “Cellino” and/or “Barnes.”

          98.   Due to the high-level of competition in personal injury law, Moz.com specifically

evaluated the legal field. In Moz.com’s evaluation of 500 different legal keywords in the three

most competitive states in the legal industry, C&B was one of two (2) local businesses that rose to

the top.

          99.   The research shows that C&B greatly benefits across all of its offices against local

firms due to Google categorizing C&B as a national brand and investment in increasing its media

exposure. This marketing strategy was created for the express purpose of creating a distinct

advantage in authority for Cellino & Barnes in both SEO rankings and PPC performance.



                                                - 18 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 19 of 39



       100.    Indeed, C&B’s focus on SEO improvement created a demonstrable and

documented increase in the firm’s accessibility to prospective clients and, correspondingly,

increased client intake.

       101.    Now, Cellino & Cellino is illicitly attempting to benefit from C&B’s investment

and spending in that arena. Upon information and belief, prospective clients who now attempt to

search for Cellino & Barnes will be directed to the competing law firm Cellino & Cellino.

       102.    The time, effort, and money that went into the creation and increased accessibility

of the C&B brand through such efforts would be misappropriated if Cellino & Cellino is permitted

to continue infringing on C&B’s brand—i.e. the brand that has generated more than $2 billion in

settlements.


               3.      Proximity of Parties’ Products in Marketplace and C&C’s intent to compete
                       with C&B

       103.    There is no question that C&C intends to compete with C&B. (See Exs. 7 & 8).

Cellino & Cellino is entering the Western New York legal community and indicated it is

exclusively performing personal injury law in direct competition with C&B. See id.

       104.    As mentioned previously, one cannot watch television in Western New York

without seeing numerous advertisements regarding the Firm.

       105.    C&B is a household name in Buffalo and virtually-synonymous with personal

injury law. C&C is now trying to unfairly compete in and for that market.


               4.      Actual Consumer Confusion

       106.    It is inevitable that actual confusion will arise if C&C is allowed to proceed with

performing business under, marketing, and advertising its confusingly similar name.




                                              - 19 -
           Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 20 of 39



       107.    Indeed, upon information and belief, there is demonstrable actual confusion on

behalf of clients and potential clients between Cellino & Cellino and Cellino & Barnes—and in

fact, that confusion existed before C&C opened for business.

       108.    Upon information and belief, members of the public—including potential clients

and consumers—already associate Cellino & Cellino with Cellino & Barnes and/or already are

confused by the similarity between the two names.


               5.      Cellino & Cellino was created in with the intention of capitalizing on
                       Cellino & Barnes reputation and goodwill

       109.    The totality of circumstances leading up to the formation of Cellino & Cellino

shows Defendants’ intent was to create confusion in the Western New York personal injury

marketplace and capitalize off C&B’s goodwill and reputation—C&C chose its name and chose

not to build an independent brand for a reason.

       110.    In May 2017, someone sought to register www.CellinoandCellino.com mere days

before Ross Cellino filed the Dissolution Proceeding.

       111.    When it became apparent that Ross Cellino’s likelihood of success at dissolving

C&B dwindled, the Dissolution Proceeding lingered, and there was a status quo order in place, the

formation of C&C was announced as a soon-to-be, new personal injury law firm.

       112.    At   about    the   same     time   C&C      was    formed    as   an    LLC,    the

www.CellinoandCellino.com domain name was updated. (See Ex. 13).

       113.    Plaintiffs believe discovery will show that Ross Cellino was an active participant,

if not the impetus or facilitator, for the formation of C&C, thereby demonstrating further bad-faith

motives.

       114.    His conduct during the Dissolution Proceeding demonstrates that he was—and

upon information and belief, is—intent on establishing a legacy “Cellino & Cellino” firm.

                                               - 20 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 21 of 39



       115.    Within hours of filing the Dissolution Proceeding, Mr. Cellino attempted a raid on

Cellino & Barnes’ personnel when he (a) sent a series of e-mails to C&B employees setting forth

his plans to launch a new “Cellino & Cellino” firm 14 and (b) travelled to C&B’s various offices to

recruit its attorneys to Cellino & Cellino in person.

       116.    The following examples further underscore Mr. Cellino’s motivations, and explain

the lengths he will go to create a legacy firm for his family:

               a.      Immediately upon filing for dissolution, Mr. Cellino went on a raid of C&B
                       offices and solicited C&B’s attorneys and employees to join his future
                       Cellino & Cellino firm;

               b.      Mr. Cellino, despite his fiduciary duties, attempted to shut down all C&B
                       advertising, which would have resulted in a steep decrease in client intake
                       during the Dissolution Proceedings and would have crippled C&B;

               c.      Mr. Cellino created advertisements for this new “Cellino & Cellino” firm
                       with his daughter and grandchildren—despite the fact that C&B is still
                       functioning, no determination has been made as to dissolution, and there
                       exists a court Order in the Dissolution Proceeding preventing him from
                       soliciting C&B employees—focusing on the “Cellino family name” and
                       discussing leaving the firm’s legacy to his grandchildren 15 (Ex. 36);

               d.      Mr. Cellino created a “promotional video” to use to show existing C&B
                       employees in an effort to convince them to join C&C (Ex. 36);

               e.      Mr. Cellino continues to solicit other attorneys at C&B to join Cellino &
                       Cellino by making statements to them such as “nobody calls a Harley
                       Davidson ‘a Davidson’”;

14
        Annexed hereto as Exhibit 33 is a copy of an e-mail sent by Mr. Cellino on May 10, 2017,
at 11:56 a.m.

        Annexed hereto as Exhibit 34 is a copy of an e-mail sent by Mr. Cellino on May 10, 2017,
at 11:59 a.m.

       Annexed hereto as Exhibit 35 is a copy of an e-mail sent by Mr. Cellino on May 10, 2017,
at 12:03 p.m.
15
        Annexed hereto as Exhibit 36 is a copy of pertinent portions of the Examination Before
Trial of Ross M. Cellino, Jr., dated July 23 and 24, 2018.


                                                - 21 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 22 of 39



               f.      Mr. Cellino created a website for “Cellino & Cellino” 16 (Exs. 36 & 37); and

               g.      Mr. Cellino illicitly solicited an employee of a major competitor of C&B to
                       hack into C&B’s website and steal proprietary information and transfer said
                       information to his new “Cellino & Cellino” firm website (Ex. 37).

Mr. Cellino acted, and continues to act, in bad-faith in an effort to achieve the ulterior motive of

co-opting C&B so that he may form his Cellino & Cellino “legacy firm.”

       117.    While Mr. Cellino now claims he has no involvement with C&C, and that he is

100% loyal to C&B, his conduct demonstrates: (a) he is anything but “uninvolved” in the formation

and operation of Cellino & Cellino; and (b) his loyalty is not 100% committed to C&B.

       118.    Although Mr. Cellino’s conduct would further bolster C&B’s case, it is not

necessary to demonstrate C&C’s infringement or unfair competition. Nonetheless, the link

between Ross Cellino’s conduct and C&C further demonstrates that C&C was formed with the

express intent of capitalizing off the reputation and goodwill of Cellino & Barnes.

       119.    For example, throughout his effort in creating Cellino & Cellino, Mr. Cellino put

special emphasis on the “Cellino family name”:

               a.      “The Cellino brand has been around for a long time and once I have
                       the green light, I will tap into my personal cash and lines of credit to
                       aggressively market the new firm on TV, radio, print, and
                       billboards.” (Ex. 33);

               b.      “I believe having the Cellino name front and center as it traditionally
                       has been will allow an easier transition in the public’s eye.” (Ex.
                       33);

               c.      “[P]lease contact me so that I may have a fair opportunity to express
                       why you should consider joining my future firm.” (Ex. 34);

               d.      Explaining that he intends to rebrand “Cellino & Barnes to ‘Cellino
                       & ???’” (Ex. 35);


16
        Annexed hereto as Exhibit 37 is a copy of the affidavit of Darryl Kowalik, previously
sworn to and filed during the Dissolution Proceeding, discussing Mr. Cellino’s website and his
solicitations to Mr. Kowalik regarding the same.
                                                - 22 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 23 of 39



The “Cellino name” also happens to be the first name in the C&B brand, which Cellino & Barnes

has gone to great expense to promote and turn into a nationwide brand.

       120.    Importantly, Ross Cellino admitted, under oath, during a deposition in the

Dissolution Proceeding, that he created (a) commercials for Cellino & Cellino, as well as (b) a

promotional video for the admitted purpose of showing current C&B attorneys to convince them

why they should join Cellino & Cellino. (Ex. 36).

       121.    Upon information and belief, based on Mr. Cellino’s sworn testimony, the above

referenced videos for “Cellino & Cellino” include: (a) Mr. Cellino’s family members, including

the current attorney-members of C&C, and (b) an actual quote by Mr. Cellino stating: “Cellino &

Cellino, sound familiar? It should, it’s the same firm.” (Ex. 36, 45:6-46:18, 129:3-11, & 279:2-

280:21 (emphasis added)).

       122.    Cellino & Cellino is Mr. Cellino’s brainchild; it is the firm he endeavored to create

for over two years. He expressly and impliedly stated, on multiple occasions, his intent to capitalize

on C&B’s reputation and goodwill.

       123.    One of the instances was in an e-mail Mr. Cellino sent to C&B personnel within

moments after filing for dissolution, which expressly contains the following irrefutable evidence:

               4) Rebranding Cellino & Barnes to Cellino & ???

               The Cellino brand has been around for a long time and I will take advantage of my
               financial position to aggressively market the new firm name on TV, radio, print,
               and billboards. Marketing professionals have expressed to me that the big
               advantage I have in rebranding the firm name is simply that my name is first.
               This may seem trivial but the experts have told me that this is a key factor to easily
               rebrand the firm name.

               To summarize, I want you to join my new law firm because it is clearly in your best
               interest for the following reasons:

               •       Changes in Management
               •       Marketing Innovation

                                                - 23 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 24 of 39




               •       Financial Strength
               •       Ease of Brand Transition.

(Ex. 35 (emphasis added)).

       124.    That the “Cellino & ???” firm now exists as “Cellino & Cellino” shows this is not

of recent vintage. It is the culmination of Mr. Cellino’s two-year quest.


               6.      The Quality of Cellino & Barnes services is exceptional and unique

       125.    As discussed previously, C&B performs exceptional legal services for its clients

and has recovered over $2 billion in settlements for those clients. The amount of success and

growth the firm has experienced is unparalleled.

       126.    In fact, Mr. Cellino admitted under oath that C&B has done very well for its clients.

(Ex. 36 at pp. 6-7).


               7.      Sophistication of the relevant consumer group

       127.    Upon information and belief, under the applicable law, courts have established that

individuals in the need of representation in areas of criminal defense, personal injury, and divorce

law are not always as savvy as business owners or other individuals who would be likely to know,

understand, or appreciate the difference between C&B and C&C’s law firms.

       128.    Upon information and belief, personal injury clientele will actually assume that by

both using “Cellino” in their name that they are associated, thereby leading to further actual

confusion.

       129.    Moreover, upon information and belief, because many personal injury clients are

injured, have not been properly compensated, and are in need of immediate assistance, they are

unlikely have the time or ability to discern the difference between a “Cellino & Barnes” law firm



                                               - 24 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 25 of 39



and a “Cellino & Cellino” law firm. Many times, personal injury clients are attempting to obtain

counsel in great haste and are not concerned with such easily confusing details.


                         FUTILITY OF DEMAND AND STANDING

       130.    On May 20, 2017, Mr. Cellino filed the Dissolution Proceedings and alleged that

he and Mr. Barnes, as officers, shareholders, and directors of C&B, are “deadlocked” on all

material issues such that the Firm cannot continue to operate and function. That alleged deadlock

is an integral aspect of Mr. Cellino’s application for dissolution.

       131.    Plaintiff denies that any deadlock exists and contends that Mr. Cellino’s allegations

are definitively and demonstrably false.

       132.    However, despite the absence of bona fide deadlock, Mr. Cellino remains insistent

on gathering manufactured evidence to support his baseless claims. As such, seeking Mr. Cellino’s

consent to commence legal action against Cellino & Cellino would be futile.

       133.    Moreover, Mr. Cellino has an inherent conflict of interest in the instant matter. This

action seeks damages and injunctive relief against Cellino & Cellino—the law firm he has so

ardently and vocally sought to open, to which he solicited current C&B personnel over the past

two (2) years, and which was formed by, is operated by, and/or employs Mr. Cellino’s family—

including, but not limited to, his spouse and two daughters.

       134.    Indeed, shortly after C&B wrote a letter regarding the formation of C&C in the

Dissolution Proceeding, Mr. Cellino sent a heated e-mail to Mr. Barnes stating: “Good luck trying

to derail my daughters and wife from starting [C&C].”




                                                - 25 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 26 of 39



       135.    Mr. Cellino sent another e-mail expressly stating he “does not consent to or

authorize the initiation of any trademark infringement action against Cellino & Cellino, LLP.” 17

       136.    Thus, any demand on Mr. Cellino to do so would be futile.

       137.    The foregoing illegal, deceptive, misleading, and infringing conduct and activities

by Defendant Cellino & Cellino caused harm to C&B’s finances, business, clients, reputation,

good will, interfered with the Dissolution Proceeding, and threatens additional future harm to

C&B. As such, Mr. Barnes, as an equal 50% owner, officer, and director of C&B has standing

pursuant to BCL § 656 to maintain this derivative action.


                               FIRST CAUSE OF ACTION
                 [Federal Trademark Infringement under 15 U.S.C. § 1114(a)]

       138.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

       139.    Plaintiff owns valid and enforceable trademark rights in the C&B Marks.

       140.    C&B’s name is inherently distinctive as it pertains to its legal services.

       141.    C&B’s name has also acquired distinctiveness and secondary meaning.

       142.    C&B’s name is famous as it relates to personal injury legal services—especially in

Western New York.

       143.    The Cellino & Barnes and Cellino & Cellino names share the identical first term:

Cellino, and convey the same commercial impression to the consuming public.

       144.    The term “Cellino” is an integrally distinctive term and a necessary part of C&B’s

name and registered trademark.

       145.    The Cellino & Cellino name is visually similar to the Cellino & Barnes name.

       146.    The Cellino & Cellino name is aurally similar to the Cellino & Barnes name.



17
       Annexed hereto as Exhibit 37 is a copy of Mr. Cellino’s e-mail, dated May 7, 2019.
                                                - 26 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 27 of 39



       147.     The connotations of the Cellino & Cellino name and the Cellino & Barnes name

are the same.

       148.     The commercial impressions of the Cellino & Cellino name and the Cellino &

Barnes name are the same.

       149.     C&C’s name so closely resembles C&B’s name in appearance, sound, connotation,

and commercial impression that the use of C&C’s name in commerce in connection with personal

injury legal services is likely to cause confusion, mistake, or an association in the minds of the

public and prospective clients.

       150.     C&C’s name so closely resembles C&B’s name in appearance, sound, connotation,

and commercial impression that the use of C&C’s name in commerce in connection with personal

injury legal services is likely lead the public and prospective clients to believe that C&C’s services

are those of C&B or are endorsed, sponsored, or otherwise affiliated or connected with C&B.

       151.     Upon information and belief, C&C is using and/or intends to use the domain name

www.cellinoandcellino.com, or one substantially similar to the same and C&B’s domain names.

       152.     Upon information and belief, C&C’s domain name www.cellinoandcellino.com is

substantially similar to C&B’s domain name www.cellinoandbarnes.com.

       153.     Plaintiff has the exclusive right to use the C&B Marks in commerce in connection

with the services recited in its trademark registrations and applications, including, without

limitation, personal injury legal services and related services.

       154.     C&B and C&C offer the same legal services, i.e. personal injury legal services.

       155.     The similarity of the C&B and C&C services is likely to cause consumer confusion,

mistake, or deception as to the affiliation, connection, or association of C&B with C&C, and/or as

to the origin, sponsorship, or approval of C&C’s services by C&B.



                                                - 27 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 28 of 39



       156.    Upon information and belief, C&C is the only other law firm that uses a name

similar to C&B’s name in connection with providing personal injury legal services.

       157.    Upon information and belief, actual confusion exists between C&B and C&C as a

result of C&C’s marketing and advertising its name and domain name.

       158.    Defendant, without Plaintiff’s consent, used, will use, and intends to continue to

use the Infringing Marks in connection with the sale, offering for sale, distribution, and/or

advertising of identical legal services, which is likely to cause confusion or mistake or otherwise

deceive consumers in violation of 15 U.S.C. § 1114(1)(a).

       159.    As a result of Defendant’s infringement, Plaintiff suffered and will continue to

suffer damages, including lost sales, profits, and goodwill.

       160.    Defendant’s unauthorized use of the Infringing Marks, in violation of 15 U.S.C.

§ 1114, caused irreparable injury to Plaintiff’s reputation and goodwill. Upon information and

belief, unless restrained and enjoined, Defendant will continue to infringe on Plaintiff’s C&B

Marks. Plaintiff lacks a remedy at law adequate to redress the harm Defendant has caused and will

continue to cause until their conduct is restrained.

       161.    Defendants’ actions are willful, intentional and constitutes and exceptional case.

       162.    Plaintiff is entitled to judgment against Defendant on the First Cause of Action

granting among other relief, injunctive relief and an award of actual damages, Defendants’ profits,

enhanced damages and profits, reasonable attorneys’ fees and costs of the action under Sections

34 and 35 of the LANHAM ACT, 15 U.S.C. §§ 1116 & 1117, together with prejudgment and post-

judgment interest.




                                                - 28 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 29 of 39



                               SECOND CAUSE OF ACTION
                  [Federal Unfair Competition and False Designation of Origin
                            under LANHAM ACT, 15 U.S.C. § 1125(a)]

        163.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

        164.    Defendant’s use in commerce of the Infringing Marks herein constitutes use of a

false designation of origin and misleading description and representation of fact.

        165.    Defendant’s conduct as alleged herein is willful and is intended and likely to cause

confusion, mistake, or deception as to the affiliation, connection, or association of C&C with C&B.

        166.    Defendant’s conduct as alleged herein is intended to and is likely to cause

confusion, mistake, or deception as to the origin, source, sponsorship, or affiliation with Plaintiff.

        167.    Plaintiff began using the C&B Marks in association with a personal injury law firm,

providing legal services, long before Defendant commenced its use of the Infringing Marks in

relation to identical services.

        168.    Plaintiff dedicated substantial time, money, and effort in advertising, promoting,

and popularizing the C&B Marks and preserving the goodwill associated with them.

        169.    As a result of Plaintiff’s efforts, the C&B Marks have come to be recognized

nationally for personal injury legal services.

        170.    Notwithstanding that Defendant was never authorized to use the C&B Marks, C&C

continues to offer services identical to C&B’s services under a deceptive and deliberately

misleading and confusingly similar name.

        171.    Defendant’s conduct as alleged herein constitutes unfair competition in violation of

Section 43(a) of the LANHAM ACT, 15 U.S.C. § 1125(a).




                                                 - 29 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 30 of 39



       172.    Defendant’s conduct as alleged herein is causing immediate and irreparable harm

and injury to Plaintiff, its goodwill and reputation, and will continue to both damage Plaintiff and

confuse the public unless enjoined by this Court. Plaintiff has no adequate remedy at law.

       173.    Plaintiff is entitled to judgment against Defendant on the Second Cause of Action

granting among other relief, injunctive relief and an award of actual damages, Defendants’ profits,

enhanced damages and profits, reasonable attorneys’ fees and costs of the action under Sections

34 and 35 of the LANHAM ACT, 15 U.S.C. §§ 1116 & 1117, together with prejudgment and post-

judgment interest.


                               THIRD CAUSE OF ACTION
            [Federal Trademark Dilution under LANHAM ACT, 15 U.S.C. § 1125(c)(1)]

       174.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

       175.    Plaintiff’s C&B Marks are distinctive and are “famous marks” within the meaning

of Section 43(c) of the LANHAM ACT, 15 U.S.C. § 1125(c).

       176.    Plaintiff’s C&B Marks became distinctive and famous prior to the Defendant’s acts

as alleged herein.

       177.    Defendant’s acts as alleged herein are likely to dilute, have diluted, and will—

unless enjoined—continue to dilute the distinctive quality of the C&B Marks.

       178.    Defendant’s acts as alleged herein are likely to tarnish, have tarnished, and will—

unless enjoined—continue to tarnish the C&B Marks by undermining and damaging the valuable

goodwill associated therewith.

       179.    Defendant’s acts as alleged herein are intentional and willful in violation of Section

43(c)(1) of the LANHAM ACT and have already caused Plaintiff irreparable damage and will, unless

enjoined, continue to so damage Plaintiff, which has no adequate remedy at law.



                                                - 30 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 31 of 39



       180.    Plaintiff is entitled to judgment against Defendant on the Third Cause of Action

granting among other relief, an award of actual damages, Defendant’s profits, enhanced damages

and profits, reasonable attorneys’ fees and costs of the action under Sections 34 and 35 of the

LANHAM ACT, 15 U.S.C. §§ 1116 & 1117, together with prejudgment and post-judgment interest.


                              FOURTH CAUSE OF ACTION
                    [Cybersquatting under LANHAM ACT, 15 U.S.C. § 1125(d)]

       181.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

       182.    Upon information and belief, Defendant willfully and deliberately registered the

www.cellinoandcellino.com domain name, and/or domain names similar thereto and to the C&B

Marks, with the bad faith intent to profit from Plaintiff’s reputation, goodwill, and substantial

investment in SEO and PPC performance.

       183.    Upon information and belief, by using the designation “Cellino” in its domain

name, Defendant intended to divert consumers and prospective clients looking for C&B’s website

to Defendant’s website, where Defendant is selling, offering for sale, distributing, performing

and/or advertising legal services identical to C&B’s legal services.

       184.    As a result of Defendant’s cybersquatting as alleged herein, Plaintiff has suffered

damages, including lost sales, profits, and goodwill.

       185.    Defendant’s acts of cybersquatting have caused irreparable injury to Plaintiff’s

brand, reputation, and goodwill. Upon information and belief, unless restrained and enjoined,

Defendant will continue its acts of unfair competition.

       186.    Plaintiff is entitled to judgment against Defendant on the Fourth Cause of Action

granting among other relief, an award of actual damages, Defendant’s profits, enhanced damages




                                                - 31 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 32 of 39



and profits, reasonable attorneys’ fees and costs of the action under Sections 34 and 35 of the

LANHAM ACT, 15 U.S.C. §§ 1116 & 1117, together with prejudgment and post-judgment interest.


                               FIFTH CAUSE OF ACTION
               [Trademark Infringement under N.Y. GEN. BUS. LAW § 360, et seq.]

       187.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

       188.    Defendant’s use of the Infringing Marks as described herein constitutes trademark

infringement under both New York common and statutory law, including, without limitation,

N.Y. GEN. BUS. LAW § 360-k and 360-o.

       189.    Upon information and belief, Defendant’s acts were done with knowledge of its

violation of law and were done in bad faith and under circumstances where treble damages and

attorneys’ fees should be awarded to Plaintiff.

       190.    Plaintiff is entitled to judgment against Defendant on the Fifth Cause of Action

granting among other relief, injunctive relief and an award of actual damages, Defendant’s profits,

enhanced damages and profits, treble damages, reasonable attorneys’ fees and any other remedy

provided under N.Y. GEN. BUS. LAW § 360-m and costs of the action together with prejudgment

and post-judgment interest.


                                SIXTH CAUSE OF ACTION
                  [Unfair Business Practices under N.Y. GEN. BUS. LAW § 349]

       191.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

       192.    Defendant’s use of the Infringing Marks to promote, market or sell services,

including, upon information and belief, on Defendant’s website, constitutes a deceptive act or

practice in the conduct of Defendant’s business, trade, or commerce and in the furnishing of

services to consumers and therefore a violation of N.Y. GEN. BUS. LAW § 349 et seq.



                                                - 32 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 33 of 39



       193.    Defendant, through its unlawful conduct, is causing a likelihood of confusion as to

the source, sponsorship, affiliation, connection, association, or approval of C&C by or with C&B.

       194.    Plaintiff has been damaged by Defendant’s acts complained of in an amount to be

determined at trial, and if Defendant’s conduct is allowed to continue, Plaintiff and its goodwill

and reputation will continue to suffer immediate, substantial, and irreparable injury that cannot be

adequately calculated and compensated in monetary damages.

       195.    Defendant’s materially misleading practice of using the Infringing Marks to

identify services provided by Defendant is likely to cause the consuming public at large to be

misled as to the true source, sponsorship or affiliation of the services offered by Defendant and is

likely to deceive the public and/or cause confusion or mistake to consumers.

       196.    Plaintiff is entitled to judgment against Defendant on the Sixth Cause of Action

granting monetary damages in an amount to be proven at trial and injunctive relief prohibiting

Defendant from using the Infringing Marks or any other trade name, trademark, service mark or

domain name that is identical or substantially similar to the C&B Marks, a mark that is otherwise

likely to be confused with the C&B Marks or otherwise unfairly competing with Plaintiffs. Without

preliminary and permanent injunctive relief, Plaintiff has no means by which to control the

continuing injury to the reputation and goodwill associated with the C&B Marks. No amount of

money damages can adequately compensate Plaintiff if it suffers damage to its reputation and

associated goodwill through the false and unauthorized use by Defendant of the Infringing Marks.




                                               - 33 -
         Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 34 of 39



                               SEVENTH CAUSE OF ACTION
         [Injury to Business Reputation and Dilution under N.Y. GEN. BUS. LAW § 360-L]

        197.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

        198.    By making unauthorized use in commerce of the Infringing Marks in connection

with similar or identical services, Defendant’s use of the Infringing Marks to identify C&C’s

services is likely to cause confusion, mistake, or deception as to the affiliation or connection of

C&C with C&B and as to the sponsorship or approval of Defendant’s services by Plaintiff.

        199.    Defendant’s unauthorized use of a copy, variation, simulation, or colorable

imitation of the C&B Marks and/or Plaintiff’s trade name in connection with services not

controlled or otherwise subject to C&B’s quality control has caused dilution of the reputation of

Plaintiff and its services.

        200.    Defendant’s distributing, marketing, advertising, offering for sale, and actual sale

of its services under the Infringing Marks causes confusion and mistake, deceives and misleads

the purchasing public, trades upon Plaintiff’s high-quality reputation and improperly

misappropriates C&B’s valuable good will to Defendant.

        201.    The aforesaid conduct by Defendant constitutes a likelihood of injury to the

business reputation of Plaintiff in violation of N.Y. GEN. BUS. LAW § 360-L.

        202.    Plaintiff is entitled to judgment against Defendant on the Seventh Cause of Action

in an amount to be determined at trial, and if Defendant’s conduct is allowed to continue and is

not enjoined, Plaintiff and its goodwill and reputation will continue to suffer immediate,

substantial, ongoing, and irreparable injury that cannot be adequately calculated and compensated

in monetary damages.




                                                 - 34 -
           Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 35 of 39



                                 EIGHTH CAUSE OF ACTION
                 [Use of Name with Intent to Deceive under N.Y. GEN. BUS. LAW § 133]

          203.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

          204.    Defendant, with intent to deceive or mislead the public, has assumed and used as

part of their corporate or trade name, for advertising and trade purposes Plaintiff’s names, or

simulation or part thereof, which may deceive or mislead the public as to the identity of the persons

comprising of Defendant and its association with Plaintiff.

          205.    Plaintiff is entitled to judgment against Defendant on the Eighth Cause of Action

in an amount to be determined at trial, and if Defendant’s conduct is allowed to continue and is

not enjoined, Plaintiff and its goodwill and reputation will continue to suffer immediate,

substantial, ongoing, and irreparable injury that cannot be adequately calculated and compensated

in monetary damages.


                                NINTH CAUSE OF ACTION
                   [Common Law Trademark Infringement and Unfair Competition]

          206.    Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

          207.    Plaintiff owns and uses the C&B Marks and enjoys common law rights in the State

of New York and throughout the United States. Defendant’s activities as stated herein constitute

unfair competition and trademark infringement of Plaintiff’s common law trademark rights in the

C&B Marks.

          208.    Defendant’s conduct alleged herein is causing immediate and irreparable harm and

injury to Plaintiff, and to its goodwill and reputation, which will continue to both damage Plaintiff

and confuse the public unless Defendant is enjoined by this Court. Plaintiff has no adequate remedy

at law.



                                                   - 35 -
          Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 36 of 39



         209.   Upon information and belief, Defendant’s acts were done with knowledge of its

violation of law and were done in bad faith.

         210.   Plaintiff is entitled to judgment against Defendant on the Ninth Cause of Action

granting among other relief, injunctive relief and an award of actual damages, Defendant’s profits,

enhanced damages and profits, if applicable, reasonable attorneys’ fees, if applicable, and costs of

the action together with prejudgment and post-judgment interest.


                              TENTH CAUSE OF ACTION
                    [Common Law Dilution and Injury to Business Reputation]

         211.   Plaintiff repeats and realleges all prior allegations, as if fully set forth herein.

         212.   The unlawful capitalization on and dilution of Plaintiff’s distinctive trade name and

trademark has caused direct and distinct harm to Plaintiff by injuring the goodwill and reputation

of the C&B Marks.

         213.   Plaintiff is entitled to judgment against Defendant on the Tenth Cause of Action

granting among other relief, injunctive relief and an award of actual damages, Defendant’s profits,

enhanced damages and profits, if applicable, reasonable attorneys’ fees, if applicable, and costs of

the action together with prejudgment and post-judgment interest.


         WHEREFORE, Plaintiff Stephen E. Barnes, as a shareholder, director, and officer of and

on behalf of Cellino & Barnes, P.C., hereby respectfully requests this Court to enter judgment

against Defendant Cellino & Cellino, LLP as to all of Plaintiff’s causes of action, and enter an

Order:

         1.     Granting an injunction preliminarily and permanently enjoining the Defendants,

including Cellino & Cellino, its employees, agents, officers, directors, attorneys, successors,

affiliates, subsidiaries, and assigns, as well as all those persons or entities in active concert and

                                                 - 36 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 37 of 39



participation with any of the foregoing, who receive actual notice of the Court’s Order by personal

service or otherwise, from:

       a.      distributing, providing, selling, marketing, advertising, promoting, or authorizing
               any third party to distribute, provide, sell, market, advertise, or promote any
               services bearing the name “Cellino & Cellino”, “Cellino and Cellino”, and/or any
               mark that is a confusingly similar variation or colorable imitation of the C&B
               Marks;

       b.      registering, operating, and/or otherwise utilizing domain names, including
               www.CellinoandCellino.com, www.CellinoLaw.com, and/or any domain name
               that is a confusingly similar variation or colorable imitation of the C&B Marks

       c.      engaging in any activity that infringes Plaintiff’s rights in the C&B Marks;

       d.      engaging in any activity constituting unfair competition with Plaintiff;

       e.      engaging in any activity that is likely to dilute the distinctiveness of Plaintiff’s C&B
               Marks;

       f.      making or displaying any statement, representation, or depiction that is likely to
               lead the public or the trade to believe that (i) the services provided by Defendant
               are in any manner approved, endorsed, licensed, sponsored, authorized, or
               franchised by or associates, affiliated, or otherwise connected with Plaintiff or
               (ii) Plaintiff’s services are in any manner approved, endorsed, licensed, sponsored,
               authorized, or franchised by or associated, affiliated, or otherwise connected with
               Defendant;

       g.      using or authorizing any third party to use in connection with any business or
               services any false description, false representation, or false designation of origin,
               or any marks, names, words, symbols, devices, domain names, or trade dress that
               falsely associate such business and/or services with Plaintiff’s or tend to do so;

       h.      registering or applying to register any trademark, service mark, domain name, trade
               name, or other source identifier or symbol of origin consisting of or incorporating
               the C&B Marks or any other mark that infringes or is likely to be confused with the
               C&B Marks, or any of Plaintiff’s services or Plaintiff as their source; and

       i.      aiding, assisting, or abetting any other individual or entity in doing any act
               prohibited by sub-paragraphs (a) through (g) above;




                                                - 37 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 38 of 39



       2.      Ordering that Defendants account to Plaintiff for Defendants’ profits and to pay

any damages sustained by Plaintiff arising from the foregoing acts of unfair competition and unfair

business practices;


       3.      Ordering that Defendants account to Plaintiff for all cases Defendants retained and

to pay any damages sustained by Plaintiff arising from the foregoing acts of unfair competition

and unfair business practices;


       4.      Awarding Plaintiff an amount up to three (3) times the amount of its actual

damages, in accordance with Section 35(a) of the LANHAM ACT (15 U.S.C. § 1117(a));


       5.      Directing that Defendants account to and pay over to Plaintiff all profits realized

by its wrongful acts in accordance with Section 35(a) of the LANHAM ACT (15 U.S.C. § 1117(a))

enhanced as appropriate to compensate Plaintiff for the damages caused thereby;


       6.      Granting such other and further relief as the Court may deem proper to prevent the

public and trade from deriving the false impression that any services sold, distributed, licensed,

marketed, advertised, promoted, or otherwise offered or circulated by Defendants are in any way

approved, endorsed, licensed, sponsored, authorized, or franchised by or associated, affiliated, or

otherwise connected with Plaintiff or constitute or are connected with Plaintiff’s services;


       7.      Declaring Plaintiff’s case and Defendant’s conduct to be an extraordinary case and

awarding Plaintiff damages for willful infringement, including punitive damages, treble damages,

and attorney’s fees;




                                               - 38 -
        Case 1:19-cv-00729-EAW Document 1 Filed 06/05/19 Page 39 of 39



       8.     Declaring that this is an exceptional case pursuant to Section 35(a) of the LANHAM

ACT and awarding Plaintiff its costs and reasonable attorneys’ fees under 15 U.S.C. § 1117(a);


       9.     Awarding Plaintiff interest, including prejudgment and post-judgment interest, on

the foregoing sums; and


       10.    Awarding such other and further relief as the Court deems just and proper.


Dated: Buffalo, New York
       June 5, 2019

                                     DUKE HOLZMAN PHOTIADIS & GRESENS LLP

                                             /s/ Gregory Photiadis
                                     By:    ________________________________
                                            Gregory P. Photiadis
                                            Christopher M. Berloth
                                            Attorneys for Plaintiff Stephen E. Barnes
                                            as a shareholder, director, and officer of and on
                                            behalf of Cellino & Barnes, P.C.
                                            701 Seneca Street, Suite 750
                                            Buffalo, New York 14210
                                            (716) 855-1111
                                            gpp@dhpglaw.com
                                            cberloth@dhpglaw.com

                                     BARCLAY DAMON LLP
                                         Michael A. Oropallo
                                         Attorneys for Plaintiff Stephen E. Barnes
                                         as a shareholder, director, and officer of and on
                                         behalf of Cellino & Barnes, P.C.
                                         Barclay Damon Tower
                                         125 East Jefferson Street
                                         Syracuse, New York 13202
                                         (315) 425-2831
                                         moropallo@barclaydamon.com




                                             - 39 -
